Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of both dependent claim 19 and dependent claim 16 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments
The amendments are entered.
The remarks are entered. 
Over the course of a new search, new references were found that are relevant. 
A new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 and 20 are rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of German Patent Pub. No.: DE 10 2012 214 598 A1 to Choi et al. that was filed in 2011. 


In regard to claim 1 and 20, Donnelly discloses “1.    A method, comprising: (see charging stations 150, 150 where the autonomous vehicles are directed to an autonomous manner) (see distribution grid and transmission grid and power plant being provided to the charging stations  
    PNG
    media_image1.png
    442
    624
    media_image1.png
    Greyscale

receiving, via a control module of a first electric vehicle, trip characteristics data associated with a second electric vehicle, (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, 

    PNG
    media_image1.png
    442
    624
    media_image1.png
    Greyscale

the trip characteristics data comprising information associated with the second electric vehicle comprising one or more of a vehicle location, a trip destination, and a route plan; (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the  (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) 
    PNG
    media_image2.png
    489
    624
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    381
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    608
    759
    media_image4.png
    Greyscale
selecting a charging station of a plurality of charging stations for recharging the first electric vehicle based at least in part on the trip characteristics data and at least one route optimization option associated with the first electric vehicle; (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a chare controller to the station 453 that is not occupied) (See paragraph 29-30  In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)
determining a travel route to the charging station; and,  (see user device 206 where the user can input a service request to the charging control system)  (see FIG. 8 where the vehicles are routed via a chare controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)

navigating the first electric vehicle to the charging station along the travel route using an autonomous vehicle navigation system associated with the control module.  (see FIG. 8 where the vehicles are routed via a chare controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones);
Claims 1 and 20 are amended to recite and Donnelly is silent but Choi teaches “…a route plan, wherein the first electric vehicle and the second electric vehicle are 
different; …on the trip characteristics data associated with the second electric vehicle and at least one route optimization option associated with the first electric vehicle; ”  (see claims 1-10 of choi and the abstract where a number of different electric vehicles can be monitored for different vehicles and a model can provide an optimal travel route based on the traffic, weather, battery information, and vehicle state information and inverter and speed information)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of CHOI and the disclosure of Donnelly since CHOI teaches that an electric vehicle 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of United States Patent Application Pub. No.: US 2021/0027214 A1 to Bromwich assigned to Lyft and that was filed in 8-22-2019 and in view of Choi. 

“2.    The method of claim 1, further comprising:
providing, via a user interface associated with the first electric vehicle, one or more selectable options for transition from the first electric vehicle to a third electric vehicle along the travel route; and (see paragraph 44 where the device has a computing device with a user interface 302; and FIG. 4 where the dock also has a user interface 414a-414c; see paragraph 26 where the scooter can be electrically powered or only partly electrically powered; see paragraph 159 where the scooter is autonomous or partly autonomous)
Donnelly discloses “determining the travel route to the charging station (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge)
“….based at least in part on a user input indicative of vehicle transfer.  (See claim 4 where the maintenance include a battery charging and see paragraph 43 where the dynamic system can order and block use of the scooter when the maintenance is ordered or when the vehicle is not in the docking station maintenance is ordered and instead maintenance is not ordered when the scooter is separated from the docking station). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bromwich and the disclosure of Donnelly since Bromwich teaches that an electric vehicle can be determined to be lacking a battery charge sufficient for normal operation. In some implementations, personal mobility vehicles may be located or distributed throughout an urban area where there are no stations and no docks. In these cases, the personal mobility vehicles (considered dockless personal mobility vehicles) may require needed maintenance and may be blocked for use.  Then a central control server can provide a signal that blocks the electric vehicle for use or until maintenance can be provided and the vehicle can be recharged. This can ensure that a user does not select an electric vehicle that immediately runs 
Donnelly et al discloses “3.    The method according to claim 1, wherein the first electric vehicle comprises at least two selectable options for autonomy, the at least two selectable options comprising a full autonomous mode and a semi-autonomous mode.  (see paragraph 25-28)”. 
Donnelly et al discloses “4.    The method according to claim 1, wherein selecting the charging station comprises:
receiving, via a user interface associated with the first electric vehicle, a first input indicative of a level of human control for navigating the first electric vehicle and information about cargo to be transported with the first electric vehicle; and  (see paragraph 25-28)
determining the travel route to the charging station based at least in part on the first input. (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. 
Claim 5 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of  United States Patent Application Pub. No.:  US20160104486A1 to Penilla that was filed in 2011 (hereinafter “Penilla”) and in view of Choi. 
    PNG
    media_image5.png
    471
    625
    media_image5.png
    Greyscale

 “…5.    The method according to claim 4, wherein the first input further comprises information indicative of one or more of a travel distance minimization option, a travel time minimization option, and a vehicle transfer minimization option. ”.  (See paragraph 146 where the device can include a battery measurement and then a percentage of what remains is estimated as 50 to 80 percent left and then the next fueling station or a favorite fuel station is determined and a range of only 60 miles is determined; see paragraph 145 where the vehicle can provide 1. A coffee shop is located down the road and 2. a hotel is 10 miles away and if they should book a room) (see FIG. 4 where the user can indicate an input and then a cloud service returns local items and FIG. 22 where geolocation is used to determine  local events 2260-2264 );
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of PENILLA and the disclosure of Donnelly since PENILLA et al. teaches that an electric vehicle can inform the user that the favorite charging station is x miles away and a closer one is y miles away but that the amount of charge only will provide 60 miles of driving left. This can provide an indication that the user can or cannot make the trip to the favorite charging station and 

Claim 6 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of  United States Patent Application Pub. No.:  US2019/0265059A1 to Warnick et al. that was filed in 2018 (hereinafter “Warnick”) and in view of Choi.

Donnelly discloses “6.    The method according to claim 1, wherein navigating the first electric vehicle to the charging station comprises:” (see  FIG. 3 where the location of the charging is provided to the vehicle in block 202 and see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see claims 1 -4 where the vehicle is an autonomous vehicle and has a system configured ”
Claims 1 and 20 are amended to recite and Donnelly is silent but Choi teaches “…receiving by a user interface with a first vehicle a second input”  (see claims 1-10 of choi and the abstract where a number of different electric vehicles can be monitored for different vehicles and a model to the first vehicle can provide an optimal travel route based on the traffic, weather, battery information, and vehicle state information and inverter and speed information)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of CHOI and the disclosure of Donnelly since CHOI teaches that an electric vehicle can be linked to a server device.  Electric vehicle information is collected and then a route set can be based on a number of collected different traveling routes so as to determine an optimal route. The first vehicle can then take the optimal route and when the route is completed the battery 

The primary reference is silent but Warnick teaches “… a second input indicative of a payload maximization option, a power consumption option and a level of electric vehicle autonomy.  (see paragraph 75 where the members can be selected by the autonomous level of the members of the service)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of WARNICK and the disclosure of Donnelly since WARNICK et al. teaches that an electric vehicle can provide messages to other vehicles including if the vehicle has a level of autonomous or manual operation and if they are willing to move out of the way for higher paying passengers. In this manner, a first user who pays more can move all other vehicles out of the way for a fee to have no traffic for the high priority transit vehicle.  See claims 1-9 and paragraph 70-75 of Warnick. 

Claim 7 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of  United States Patent Application Pub. No.:  US2019/0265059A1 to Warnick et al. that was filed in 2018 (hereinafter “Warnick”) and in view of U.S. Patent No.: 9,381,916 B1 to Zhu et al. and who is assigned to Google™ and in view of Choi.
 
The primary reference is silent but Zhu teaches “…7.    The method according to claim 6, further comprising changing the level of electric vehicle autonomy from a first level of autonomy to a second level of autonomy based at least in part on a detected signal latency value”. (see Col. 16, lines 20-46 where the autonomous vehicle has a signal latency indicating that the vehicle is now stuck and then immediately a remote operator takes control of the vehicle due to the signal latency or no signals and data is working properly);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of ZHU and the disclosure of Donnelly since ZHU et al. of Google™ teaches that an electric vehicle can become stuck and include a high latency as it is 

Claim 8 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of U.S. Patent No.: 9,381,916 B1 to Zhu et al. and who is assigned to Google™ and in view of Choi.

The primary reference is silent but Zhu teaches “…8.    The method according to claim 1, wherein the trip characteristics data associated with the second electric vehicle comprise one or more of geographic location, destination information, and route plan information.  (see col. 9, lines 1-31 where the object speed and state and route are all tracked)”. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of ZHU and the disclosure of Donnelly since ZHU et al. of Google™ teaches that an electric vehicle can become stuck and include a high latency as it is having an issue with data being used to recognize objects. The vehicle may not have the processing power to do this rapidly.  In this manner, due to the high latency, the remote operator can take over the control of the vehicle in a remote manner to avoid any dangerous condition attributed to the stuck condition.  This can ensure that a user is safe and the vehicle does not respond inappropriately to a dangerous condition while stuck. See col. 16, line 1-47 of Zhu. 

Claim 9 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of U.S. Patent App. Pub. No.: US 20100256846 A1 to Shaffer et al. and who is assigned to Cisco™ and in view of Choi.

    PNG
    media_image6.png
    791
    650
    media_image6.png
    Greyscale

 “…9.    The method according to claim 1, wherein determining the charging station for recharging the first electric vehicle further comprises:
receiving a recharging capacity estimation for recharging one or more of the first electric vehicle and the second electric vehicle at a future period of time;  (see FIG. 3 where the user enters the trip and an amount of energy 100-104 is determined and a reservation for recharging can be determined with a discount at a stop over for recharging when the cost is low)
predicting a future demand for electric vehicles at the charging station; and selecting, based at least in part on the recharging capacity estimation and trip characteristics associated with the second electric vehicle, the charging station for recharging the first electric vehicle”.  (See FIG. 3, blocks 100-112 where the cost is too high and then the vehicle can take a break when the cost is low and then the car battery can be charged for a low cost and then start the rest of the trip; see paragraph 29-39);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of 

Claims 10-13 and 19 are rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of United States Patent Application Pub. No.: US 2021/0027214 A1 to Bromwich assigned to Lyft and that was filed in 8-22-2019 and in view of Chinese Patent Application Pub. No.: CN 113228092A. 

 
“10.    An electric scooter comprising:
a computer-driven autonomous navigation controller configured to: (See claim 4 where the maintenance include a battery charging and see paragraph 43 where the dynamic system can order and block use of the scooter when the maintenance is ordered or when the vehicle is not in the docking station maintenance is ordered and instead maintenance is not ordered when the scooter is separated from the docking station) (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 44 where the device has a computing device with a user interface 302; and FIG. 4 where the dock also has a user interface 414a-414c; see paragraph 26 where the scooter can be electrically powered or only partly electrically powered; see paragraph 159 where the scooter is autonomous or partly autonomous)

    PNG
    media_image7.png
    638
    874
    media_image7.png
    Greyscale

receive trip characteristics data associated with a second electric scooter, the trip characteristics data comprising information associated with the second electric scooter comprising one or more of a scooter location, a trip destination, and a route plan;  (see PMV computer in block 800 of FIG. 8 where the battery and PMV information is broadcast to the cloud server in blocks 802-810; see paragraph 25, 163 where the destination location is inferred from the user’s likely paths);


Donnelly discloses “select, based at least in part on the trip characteristics data : (see charging stations 150, 150 where the autonomous vehicles are directed to an autonomous manner) (see distribution grid and transmission grid and power plant being provided to  (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) and at least one route optimization option associated with the electric scooter, a charging station of a plurality of charging stations for recharging an onboard power cell; determine a travel route to the charging station; and navigate the electric scooter to the charging station along the travel route”. (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge);
Donnelly is silent but CN 113228092A  teaches “…wherein the first electric scooter and the second electric scooter are different; select, based at least in part on the trip characteristics data associated with the second electric scooter”  (see FIG. 1-5 where each of the scooters can share traffic information, waiting times, or travel options and complaints and the server may use this for a new trip option; he platform may be capable of generating a personalized traffic plan for the user, processing, recommending and/or presenting personalized mobile data, routing data, scheduling data, traffic data, and many other forms of data. In some cases, machine learning technology can be used for creating a personalized traffic plan, comprising a predicted destination, a travel schedule (e.g., start time, end time), commodity, service and content based on transaction of purchase option, vehicle type (e.g., type of automatic driving vehicle such as car or truck, brand), type of traffic mode (e.g., automatic driving vehicle, public transport (e.g., train, light rail or city bus), bus, car sharing, calling, shared travel or private travel, walking, bicycle, electric scooter; and so on). Specifically, it can generate personalized traffic plan based on various types of data and/or various data sources, including but not limited to social graph/network/media, purchase map, traffic map, demographic information, mobile application (e.g., calendar, pending list, weather; supplier or service provider directory and so on) and other various applications. The data for generating the traffic plan may include historical data (e.g., user preferences, traffic history, purchase history, etc.) and plan data (e.g., pending list data, calendar data, e-mail data, etc.).)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of the ‘092 and the disclosure of Donnelly since the ‘092 teaches that an electric scooter can record information to a server including 1. Complaints; 2. Traffic; 3. Service levels; 4. Waiting time and other scooter information.  A second user can then avoid these routes and problems associated with the routes for an improved experience based on another user’s learning.  See claims 1-2 and the abstract and paragraph 1-30 of the specification 

Claim 11 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of United States Patent Application Pub. No.: US 2021/0027214 A1 to Bromwich assigned to Lyft and that was filed in 8-22-2019 and in view of the ‘092. 

Donnelly is silent but Bromwich teaches “11.    The electric scooter of claim 10, wherein the autonomous navigation controller is further configured to:
provide, via a user interface, one or more selectable options for rider transition from the electric scooter to another electric scooter along the travel route; and (see paragraph 44 where the device has a computing device with a user interface 302; and FIG. 4 where the dock also has a user interface 414a-414c; see paragraph 26 where the scooter can be electrically powered or only partly electrically powered; see paragraph 159 where the scooter is autonomous or partly autonomous);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bromwich and the disclosure of Donnelly since Bromwich teaches that an electric vehicle can be determined to be lacking a battery charge sufficient 

Donnelly discloses “…determine, based at least in part on a user input indicative of vehicle transfer, the travel route to the charging station. (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions 
Donnelly is silent but Bromwich teaches “12.    The electric scooter according to claim 10, wherein the electric scooter  (see FIG. 1) includes at least two selectable options for autonomy, the at least two selectable options comprising a full autonomous mode and a semi-autonomous mode.(see paragraph 163, 175 where the driving system can be autonomous or semi-autonomous)”.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bromwich and the disclosure of Donnelly since Bromwich teaches that an electric vehicle can be determined to be lacking a battery charge sufficient for normal operation. In some implementations, personal mobility vehicles may be located or distributed throughout an urban area where there are no stations and no docks. In these cases, the personal mobility vehicles (considered dockless personal mobility vehicles) may require needed maintenance and may be blocked for use.  Then a central control server can provide a signal that blocks the electric vehicle for use or until maintenance can be provided and the vehicle can be recharged. This can 

Donnelly et al discloses “13.    The electric scooter according to claim 10, wherein the autonomous navigation controller is further configured to:
receive, via a user interface, a first input indicative of a level of human control for navigating (see paragraph 25-28);

    PNG
    media_image8.png
    714
    850
    media_image8.png
    Greyscale

Donnelly is silent but Bromwich teaches “ the electric scooter and information about cargo to be transported with the electric scooter;” (see paragraph 40-44 and FIG. 2);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bromwich and the disclosure of Donnelly since Bromwich teaches that an electric vehicle can be determined to be lacking a battery charge sufficient 

Donnelly et al discloses “..and determine, based at least in part on the first input, the travel route to the charging
station. (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions 
Claim 14 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of  Bromwich and in view of United States Patent Application Pub. No.:  US20160104486A1 to Penilla that was filed in 2011 (hereinafter “Penilla”) and in view of the ‘092. 
    PNG
    media_image5.png
    471
    625
    media_image5.png
    Greyscale

 “…14.    The electric scooter according to claim 13, wherein the first input further comprises information indicative of one or more of a travel distance minimization option, a travel time minimization option, and a vehicle transfer minimization option. ”.  (See paragraph 146 where the device can include a battery measurement and then a percentage of what remains is estimated as 50 to 80 percent left and then the next fueling station or a favorite fuel station is determined and a range of only 60 miles is determined; see paragraph 145 where the vehicle can provide 1. A coffee shop is located down the road and 2. a hotel is 10 miles away and if they should book a room) (see FIG. 4 where the user can indicate an input and then a cloud service returns local items and FIG. 22 where geolocation is used to determine  local events 2260-2264 );
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of PENILLA and the disclosure of Donnelly since PENILLA et al. teaches that an electric vehicle can inform the user that the favorite charging station is x miles away and a closer one is y miles away but that the amount of charge only will provide 60 miles of driving left. This can provide an indication that the user can or cannot make the trip to the favorite charging station and 

Claim 15 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of  Bromwich and in view of United States Patent Application Pub. No.:  US2019/0265059A1 to Warnick et al. that was filed in 2018 (hereinafter “Warnick”) and in view of the ‘092.

Donnelly discloses “15.    The electric scooter according to claim 10, wherein the autonomous navigation controller is further configured to: (see  FIG. 3 where the location of the charging is provided to the vehicle in block 202 and see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see claims 1 -4 where the vehicle is an autonomous vehicle and has a system configured to control ”
The primary reference is silent but Warnick teaches “…receive via a user interface a second input indicative of a payload maximization option, a power consumption option and a level of autonomy. (see paragraph 75 where the members can be selected by the autonomous level of the members of the service);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of WARNICK and the disclosure of Donnelly since WARNICK et al. teaches that an electric vehicle can provide messages to other vehicles including if the vehicle has a level of autonomous or manual operation and if they are willing to move out of the way for higher paying passengers. In this manner, a first user who pays more can move all other vehicles out of the way for a 
 
Claim 16 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of Bromwich and in view of United States Patent Application Pub. No.:  US2019/0265059A1 to Warnick et al. that was filed in 2018 (hereinafter “Warnick”) and in view of U.S. Patent No.: 9,381,916 B1 to Zhu et al. and who is assigned to Google™ and in view of the ‘092.

The primary reference is silent but Zhu teaches “…16.    The electric scooter according to claim 15, wherein the autonomous navigation controller is further configured to change the level of autonomy from a first level of autonomy to a second level of autonomy based at least in part on a detected signal latency value. ”. (see Col. 16, lines 20-46 where the autonomous vehicle has a signal latency indicating that the vehicle is now stuck and then immediately a remote operator takes control of the vehicle due to the signal latency or no signals and data is working properly);


 
Claim 17 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of U.S. Patent No.: 9,381,916 B1 to Zhu et al. and who is assigned to Google™ and in view of the ‘092.

 “…17.    The electric scooter according to claim 10, wherein the trip characteristics data associated with the second electric scooter comprise one or more of geographic location, destination information, and route plan information. .  (see col. 9, lines 1-31 where the object speed and state and  
    PNG
    media_image6.png
    791
    650
    media_image6.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-30-19 and in view of Bromwich and in view of Shaffer and in view of the ‘092.

The primary reference is silent but Shaffer teaches “…18.    The electric scooter according to claim 10, wherein the autonomous navigation controller is further configured to:
receive a recharging capacity estimation for the second electric scooter at a future period of time; (see FIG. 3 where the user enters the trip and an amount of energy 100-104 is determined and a reservation for recharging can be determined with a discount at a stop over for recharging when the cost is low)
predict a future demand for electric vehicles at the charging station; and select the charging station for recharging the onboard power cell based at least in part on the recharging capacity estimation and trip characteristics associated with the second electric scooter. ”.  (See FIG. 3, blocks 100-112 where the cost is too high and then the vehicle can take a break when the cost is low and then the car battery can be charged for a low cost and then start the rest of the trip; see paragraph 29-39);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of SHAFFER and the disclosure of Donnelly since SHAFFER et al. of CISCO™ teaches that an electric vehicle can receive a trip plan and then determine an amount of energy needed for the plan. See blocks 102-104 of FIG. 3. Then the vehicle can determine that the trip and plan fall within a 

Donnelly discloses “19.    The electric scooter according to claim 10, wherein the autonomous navigation controller selects the charging station for recharging the onboard power cell based at least in part on instructions received from a remote server”. (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target  (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) 
    PNG
    media_image2.png
    489
    624
    media_image2.png
    Greyscale

 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668